J-S35045-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INVOLUNTARY TERMINATION           :      IN THE SUPERIOR COURT OF
OF PARENTAL RIGHTS TO K.N. AND           :            PENNSYLVANIA
X.H.                                     :
                                         :
                                         :
                                         :
                                         :
APPEAL OF: N.L.H., Biological Mother     :           No. 3654 EDA 2015

                 Appeal from the Decree November 6, 2015
              in the Court of Common Pleas of Lehigh County,
            Orphans' Court at No(s): A2014-0058 & A2014-0059

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E. and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED APRIL 29, 2016

     N.L.H. (“Mother”) appeals from the Decrees1 granting the Petitions

filed by the Lehigh County Office of Children and Youth Services (“CYS”) to

involuntarily terminate her parental rights to her minor male children, K.N.,




1
   Mother filed one appeal from two separate Decrees, each of which
terminated her parental rights as to one child. Although filing one appeal
from separate orders is generally discouraged, Mother’s arguments
regarding each child are identical and arise from the same set of facts. See
Baker v. Baker, 624 A.2d 655, 656 (Pa. Super. 1993) (considering an
appeal from separate orders where appellant’s arguments were identical and
stemmed from the same factual precedent). Additionally, the trial court
issued one Opinion to address both Decrees. See Dong Yuan Chen v.
Saidi, 100 A.3d 587, 589 n.1 (Pa. Super. 2014) (stating that an appeal from
two separate orders was not fatal where the trial court addressed the issues
pertaining to both orders). Therefore, under these circumstances, this
procedural error is not fatal to Mother’s appeal.
J-S35045-16


born in May 2005, and X.H., born in November 2007 (collectively,

“Children”), pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8) and (b). 2,   3



      In its Opinion, the trial court aptly summarized the factual and

procedural history of this case, which we adopt for the purpose of this

appeal. See Trial Court Opinion, 11/6/12, at 2-13.

      Relevantly, CYS received referrals regarding K.N.’s truancy, as well as

concerns      about   Children’s   hygiene,   malnourishment,   and   emotional

problems. After CYS filed Dependency Petitions, Mother placed Children with

a relative.     The Petitions were subsequently withdrawn.        The relative

subsequently became unable to care for Children, and Mother voluntarily

placed Children in foster care in December 2012.

      Children were adjudicated dependent on January 8, 2013.           After a

hearing on January 29, 2013, the trial court set reunification goals. Mother

did not comply with most of the court-ordered services, and she did not

cooperate regarding either Children’s or her own mental health services.

      Since the original foster care placement, Children have been moved

several times, including multiple stays in a psychiatric hospital, therapeutic

2
  CYS also filed Petitions to involuntarily terminate Mother’s parental rights
to her twin daughters, born in August 2012. The twins were adjudicated
dependent on September 4, 2013.            On February 3, 2015, CYS filed
withdrawals of the Petitions regarding the twin daughters. Ultimately, a
Dependency Division Order was entered on September 22, 2015, authorizing
the return of the twins to Mother, and the trial court permitted CYS to
withdraw the Petitions regarding the twin daughters.
3
  The trial court also involuntarily terminated the parental rights of J.N., the
father of K.N., and P.J. a/k/a J.P., the father of X.H.


                                     -2-
J-S35045-16


residential treatment placements, therapeutic foster home placements, and

emergency room visits.      Mother did not consistently visit with Children

during many of these placements, and she did not visit Children at all in

more than a year prior to the final permanency review hearing.

      On September 24, 2014, CYS filed Involuntary Termination of Parental

Rights (“ITPR”) Petitions against Mother under 23 Pa.C.S.A. § 2511(a)(1),

(2), (5), (8), and (b). After a hearing, the trial court terminated Mother’s

parental rights as to Children pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2),

(5), (8), and (b). Mother filed a timely Notice of Appeal and a Pennsylvania

Rule of Appellate Procedure 1925(b) Concise Statement.

      On appeal, Mother raises the following question for our review:

      Whether the trial court abused its discretion and committed an
      error of law by terminating Mother’s parental rights in finding
      that termination best meets the need[s] and welfare of []
      Children[,] where the [trial] court failed to discern the effect that
      severance of the bond would have on [] Children[,] and where
      there is no permanent placement for [] Children[?]

Mother’s Brief at 7.

      We review an appeal from the termination of parental rights in

accordance with the following standard:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.



                                   -3-
J-S35045-16


In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is upon the petitioner

“to prove by clear and convincing evidence that its asserted grounds for

seeking the termination of parental rights are valid.” In re R.N.J., 985 A.2d
273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.”   Id. (citation and quotation marks omitted).

Further, the “trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If the competent evidence supports the trial court’s findings,

“we will affirm even if the record could also support the opposite result.” In

re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Satisfaction of any one subsection of Section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). In this case, Mother only challenges the trial court’s determination as

to Section 2511(b), which states the following:

      § 2511. Grounds for involuntary termination.

                                      ***



                                  -4-
J-S35045-16


      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      Mother argues that the trial court abused its discretion in granting the

ITPR Petitions without properly considering the effect of severing the bond

between Mother and Children. Mother’s Brief at 11, 12-14. Mother claims

that the trial court failed to conduct a proper “best interests” analysis under

Section 2511(b).    Id. at 13.   Further, Mother asserts that the trial court

abused its discretion in granting the ITPR Petitions despite a lack of

permanent placement for Children. Id. at 14-15. Mother argues that even

if her bond with Children is maladaptive, it is the only bond they have, and

that bond should not be severed without a permanent placement. Id.

      The trial court set forth the relevant law regarding Section 2511(b),

and determined that it was in Children’s best interest to terminate Mother’s

parental rights.   See Trial Court Opinion, 11/6/15, at 19-21.        Upon our

review, the trial court appropriately applied Section 2511(b) to this case,

and we adopt its Opinion for the purpose of this appeal. See id.

      Accordingly, the trial court did not err in granting the ITPR Petitions.



                                  -5-
J-S35045-16


     Decrees affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/29/2016




                          -6-
                                                                                     Circulated 04/13/2016 11:51 AM
                                            '"''!''




                                                                   12:   os




     IN THE COURT OF COMMON PLEAS OF LEHIGH COUNTY, PENNSYLVANIA
                        ORPHANS' COURT DIVISION

In re: Involuntary Termination of Parental-Rights t9-:_.,,.    ·

                K.N.                                               No.: A2014-0058
                and
                X.H.,                                              No.: A2014-0059

                        Minors                                     Assigned Judge:
                                                                          Douglas G. Reichley, J.



                                         ************
APPEARANCES:

Glenn R. Smith, Esquire
       on behalf of Lehigh County Office of Children & Youth Services

Catherine L. Kollet, Esquire
        on behalf ofN.L.H., Mother

Susan G. Maurer, Esquire
       on behalf of Fathers

Joann Sallit Hull, Esquire
       on behalf of the minor children                ,., __

                                          ************
DOUGLAS G. REICHLEY, J.

                                                   OPINION

        On September. 24, 2014, LCOCYS filed petitions to involuntarily terminate Mother's

parental rights to four of her children, including the two above-captioned minors. The hearing on

the involuntary petitions pertaining to the above-captioned minors was held on July 17, 2015,

before the undersigned.1

FINDINGS OF FACT

    1. K.N. is a male child born on May"30, 2005; heis 10 years old.

    2. X.H. is a male child born on November 12, 2007; he is 7 years old.

    3. The mother ofK.N. and X.H. is N.L.H. ("Mother").

    4. K.N.'s father is J.N., andX.H.'s father is P.J. a/k/a J.P. The parental rights of the father of

        each of the minors were involuntarily terminated pursuant to Final Decrees entered this

         date.




     Involuntary termination hearings wereoriginally scheduled   for  March 5 and 6, 2015, for all four minor children.
Neither Mother nor her counsel appeared on March 5 due to inclement weather, and counsel for the fathers presented
issues warranting continuance of the involuntary termination hearings regarding the fathers. Accordingly, the
involuntary termination hearings were rescheduled to the next available date before the undersigned, July 17, 2015.
     Since the filing of the involuntary termination petitions regarding the four children, LCOCYS filed withdrawals
of its petitions regarding two of the children on February 3, 2015. These two children are three-year-old twin girls.
The twin girls entered foster care within a few days of their birth and remained in the same foster home continuously.
For the past several months, a different caseworker was involved with the twin girls than the caseworker who was
assigned to work with the boys in the above-captioned matters. By Order entered February 11, 2015, these withdrawals
were taken under advisement by the Court and remain under advisement per Order entered March 16, 2015.
     We note that counsel for LCOCYS has not filed an update in the Orphans' Court as directed in the March 16,
2015, Order. At the July 17, 2015 involuntary termination hearing, counsel for LCOCYS verbally reported to the
undersigned that in the interim, upon the recommendation of counsel for LCOCYS and the caseworker assigned to
the twin girls at the time, the Dependency Division decided the twin girls should be returned to Mother, with said
transfer of care to occur on! July 20, 2015. Apparently a Dependency Division Order was entered on September 22,
2015, authorizing the return of the twin girls to their mother. In light of that order, this Court will defer to the
Dependency Division and will permit the agency to withdraw the §2511 petitions filed regarding the twin girls, which
 to date had remained under 'advisement by this Court.

                                                           2
    5. Mother has several other children: K.N. and X.H. are aware of the existence of several of

        their siblings.

    6. As of the July 17, 2015, termination hearing, Lehigh County Office of Children and Youth

        ("LCOCYS" or "the agency") caseworker Sarah Merkel was assigned to the cases ofK.N.

        and X.H.2 As custodian of K.N.'s and X.H.'s files, Ms. Merkel was familiar with the

        family's case history and Mother's involvement with the agency since 1995, mostly for

        children other than K.N. and X.H. The agency's involvement included approximately a

        dozen referrals based on a host of concerns such as truancy, unstable housing, inappropriate

        living conditions, inadequate housekeeping, insufficient food, parenting issues,

        inappropriate caretakers, the children's behavioral problems, Mother's failure to comply

        with her children's mental health-needs, Mother's failure to comply with her own mental

        health needs including medication compliance, and Mother's failure to comply with in-

         home services.

    7. LCOCYS referrals specifically involving K.N. and X.H. began in 2011 regarding truancy

         of K.N. as well as concerns that both boys were underweight, malnourished, and had very

         poor hygiene. Additionally, both boys had significant emotional issues. At that time,

         Mother was not following LCOCYS recommendations that she should consistently attend

         her own mental health appointments and that she should take K.N. and X.H. for mental

         health evaluations. She was not permitting the.agency or recommended in-home services

         into her home.




2
    This assignment occurred in December of 20 f4".

                                                      3
8.   On January 26, 2012, Mother agreed to a safety plan to prevent Mother's      oldest child,

     Tmll from having contact with any of the other children until he completed sexual
     offender treatment because T911adbeen found to be indicated as an alleged perpetrator

     of inappropriate sexual contact with his littlesister, G.H., who also lived in the home at

     that time.

9. Mother did not comply with the safety plan but continued to allow contact between 11111111

     and her other children.

10. As a result of Mother's noncompliance with services, on May 25, 2012, the agency filed

     dependency petitions and a petition to compel entry into Mother's home. On June 1, 2012,

     the Court entered orders granting the petitions. The agency required assistance of law

     enforcement several times in June to enforce the June 1, 2012, order that permitted the

     agency to gain entry into Mother'shome.

 11. Mother subsequently placed K.N. and X.H. with a relative in August of 2012. The agency

     then withdrew the May 25, 2012, involuntary petitions regarding K.N. and X.H. in

     September of 2012.

 12. In November of 2012, the relativeended the placement because of her own illness and her

     inability to handle the boys' serious mental health issues.

 13. The boys could not return home due to the lack of any in-home service provider to work

     with Mother at the time. Mother had been unsuccessfully discharged from in-home services

      several times due to her failure tcr complyorher refusal to allow the providers into the

      home.

 14. On December 4, 2012, Mother voluntarily placed K.N. and X.H. in foster care.



                                               4
15. K.N. and X.H. have been in placement in excess of 30 months. Neither has ever returned

   to, Mother' s   household.

16. When the two boys were ptc1-9ed in LCOCYS custody in 2012 pursuant to Mother's

   voluntary placement, K.N.'s teeth were rotted out at the age of 7 or 8. X.H., then age 5,

   was developmentally delayed. Both boys h~d significant mental health issues.

17. K.N. and X.H. were adjudicated dependent on January 8, 2013. Mother stipulated she.was

   unable to provide for their needs at that time. See P-1, Order adopting Master's

   Recommendation for Adjudication - Child Dependent filed Feb. 14, 2013.

18. Following a dispositional hearing on January 29, 2013, the Court set the following

    reunification goals for Mother regarding K.N. and X.H.:

    1) Receive mental health evaluations and follow through with all recommendations;
    2) Obtain and maintain safe, stable and sanitary housing;
    3) Obtain and maintain verifiable income;
    4) Attend visitation with the children as directed by LCOCYS;
    5) Comply and cooperate with her childre~'s medical, developmental, and mental health
       treatment services;
    6) Comply with any in-home services provided by LCOCYS for purposes of reunification,
       parenting education and monitoring;
    7) Contact and cooperate with LCOCYS; allow the LCOCYS caseworkers into the home,
       comply with any services recommended and maintain contact with the agency;
    8) Notify LCOCYS of any changes regarding address and phone.

    See P-1, Order adopting Master's-Recommendation for Disposition filed February 20,

    2013.

 19. On June 17, 2013, the agency received another referral identifying new acts of sexual abuse

    by Mother's oldest son,     19,    against his little sister, G.H. On June 19, 2013, Mother




                                              5
       agreed to another safety plan providing that Mother would not permit                1911!1 to have any
       contact with her children.3

   20. Although Mother signed and agreed to the terms of the second safety plan, she did not

       comply with the plan. Later in June, G.H. disclosed that ~was                       staying in Mother's

       home. On June 22, 2013, LCOCYS along with members of the Allentown Police

       Department went to Mother's home and fo~gd..                19        there. He was arrested at that time

        for possession of drug paraphernalia and marijuana.4

   21. The June 19, 2013 safety plan was included in the court-ordered compliance goals required

        of Mother at the July 30, 2013 Juvenile Dependency Permanency Review Hearing.

   22. As reflected by the Dependency.Division Orders in Exhibit P-1, between January and

        August of 2013, Mother was unable to cope with the responsibilities of finding work,

        obtaining housing, and complying with visitation and recommended services. She was

        overwhelmed by simple parenting and continued to be unable to meet the needs of K.N.

        and X.H.

    23. During the more than 30 months of the Juvenile Dependency proceedings regarding K.N.

        and X.H., Mother did not consistently comply with most of the court-ordered services. She

        did obtain subsidized public housing, which she has maintained successfully for two years.5

                                                               .... ,·.v··




    Mother also agreed pursuant to the safety plan not to permit her paramour, E9111C111111to have any unsupervised
contact with her children.
4
    Due to Mother's failure to adhere to the safety plan, G.H. was removed from Mother's home and placed with a
step-grandparent.
5   Somehow Mother succeeded in retaining her public housing apartment despite T-'s           arrest on June 22, 2013
for drugs in Mother's home. This is especially surprising in lightof the so-called "one strike" zero tolerance policy
against drugs adopted by HUD in the 1990's. Mother's current 2-bedroom apartment is not large enough for either of
the boys to live in her household, but if either or both boys were approved to return to Mother's care, Mother would
be able to apply for a larger apartment.

                                                          6
24. Mother never successfully completed in-home services with any of the several service

   providers that LCOCYS provided to assist her to improve her parenting and to reunify with

   her children.

25. Mother did not consistently attend her own mental health appointments or follow through

   with recommendations.       At the time of the termination hearing, she was not attending any

   mental health appointments.        Additionally,            Mother has not completed a non-offending

   parent evaluation recommended by
                                  ,-.·-~·-
                                           LCOCYS. ,..,-;-

26. Mother did not stay in touch with K.N. 's and X.H.'s caseworker. She failed to show for

    scheduled appointments. She was frequently unreachable by phone.

27. Mother's failure to maintain contact with the boys' caseworker impeded imminently

    necessary mental health treatment... . .LCOCYS
                                            ..
                                           :_
                                                   had to obtain emergency court orders at three

    different points to provide the consent for necessary treatment for X.H. or K.N. because

    Mother failed to respond or return phone calls. See P-1, Orders Providing Authorization to

    Consent to Medical Testing, Treatment and Procedures signed April 23, 2014, and March

    27, 2015, for X.H. and signed March 20, 2015. ···-:,-:,for K.N .

28. Mother's failure to return calls made it more difficult to enroll X.H. in a partial

    hospitalization school based program and impeded K.N. 's ability to be hospitalized at

    critical times.

29. Mother did not comply with or cooperate with the boys' developmental, medical and
                                           --·~····                     .• ,+.::,);·
                                                              ,.   __


    mental health services. She has been only marginally involVea in their care.

 30. K.N. is diagnosed with Reactive Attachment Disorder, Impulse Control Disorder, and Post-

    traumatic Stress Disorder. Among other things, he has a history of urinating and defecating

    on himself and has attempted to abscond from multiple settings. At times, he shuts down
                                                "-·~,v.




                                                          7
       completely and appears to become nearly catatonic when faced with a new, uncomfortable

       situation.

    31. X.H. is diagnosed with Reactive Attaclunent Disorder, Post-traumatic                    Stress Disorder

        (chronic), Impulse Control Disorder, Interpersonal Problems, and Oppositional Defiant

        Disorder.    In kindergarten, he was suspended from school for 8 days between September

        and October due to aggressive behavior. X.H. hears voices that tell him to do bad things,

        hurt other people       or himself,     or be aggressive.6        He requires several prescription

        medications for his mental health needs.

    32. Both boys have a history of severe physical outbursts, sexualized behaviors, aggressive

        behaviors, destruction of property, and at times being a danger to themselves and to others

        to the point of having to be restrained or placed in isolation.

    33. Since their original placement in foster care, each of the boys has been moved numerous

        times, including multiple stays in psychiatric hospital, therapeutic residential treatment

        placements, therapeutic foster home placements, and emergency room visits. At times, the

        minor had to be held in restraints or was placed in isolation for several days waiting for a

        more appropriate placement given his extreme mental health issues.7



6 Evidence in the record indicates these auditory hallucinations were documented at age 6, although there was not any
evidence presented on how long the child had been hearing voices. It was made clear that the phenomenon was
different from having an imaginary friend. X.H.'s auditory hallucinations are more prevalent when he is in a
heightened state of agitation.
7    K.N. was placed in-patient at the Horsham Clinic on December 15, 2012, following a brief stay in two separate
foster homes. From the Horsham Clinic, he was transferred on February 26, 2013, to a trauma focused foster home.
He was hospitalized at KidsPeace beginning on May 9, 2013;·\;iiere he frequently had to be restrained due to his
aggressiveness toward staff and other children. Thereafter, K.N. resided in two foster homes. He was moved to
Warwick House, a therapeutic residential treatment facility from June 11, 2013, to May 15, 2104. From there he went
to a therapeutic foster home. (His brother X.H. was added to that household on November 24, 2014.) In March of
2015, he was hospitalized for one week at the Lehigh Valley Hospital emergency room before being transferred to
Rockford Center in Newark, Delaware. It is not clear at what point he returned to the therapeutic foster home. On May
 11, 2015, he was moved to the Valley Youth House PATHS program. After just a few days there, he attempted to

                                                         8
   34. Three Child Protective Services investigations                     were initiated against Mother based on

       disclosures made by the boys. Each referralwas ultimately deemed unfounded because the

       boys could not be interviewed           due to their extremely unstable mental health in the

       psychiatric hospital setting.

   35. The boys have had a traumatic background due to prolonged inconsistent care and neglect

       by Mother, alleged sexual abuse, and possible physical abuse.

   36. The boys' transfer to the PATHS program occurred because K.N. disclosed sexual acting

        out between himself and X.H. in the therapeutic foster home.

   37. Additional concerns existed that K.N. may have inappropriately                     touched the 4-year-old

        grandchild of the foster parents in the therapeutic foster home.

   38. As a result of a psycho-sexual evaluation in April of 2015, K.N. was recommended not to

        be placed in a foster home with children younger than nine years old.

    39. X.H. continues to exhibit a lot of sexualized behavior, such as talking about putting his

        penis into different parts of people's bodies:

    40. Both boys are recommended to have 24-hour supervision, seven days a week, at this time.

    41. At times, the therapeutic recommendations            have advised that there not be any contact

        between the child and Mother due to the boys' respective mental health instability.




abscond. He became extremely aggressive, and was hospitalized in restraints at the Lehigh Valley Hospital emergency
room until he could be transferred to Devereux Hospital, where he currently remains awaiting placement in a
therapeutic residential facility.
    Since X.H. has been in the custody of LCOCYS, he has been placed in three foster homes and undergone two
hospital stays at KidsPeace Hospital. X.H. was admitted to Warwick House on May 21, 2014, after his brother had
already been discharged from the residential treatment facility..Dn November 24, 2014, he was discharged from
Warwick House to the therapeutic foster home in which K.N:was placed. On May 11, 2015, like his brother, he was
moved to the Valley Youth House PATHS residential program. Three days later, he attempted to abscond. Beginning
on May 14, 2015, he was kept in the Lehigh Valley Hospital Emergency Room for six days. He is currently in the
Western Psychiatric Hospital in Pittsburgh, where he awaits placement in a residential treatment facility.

                                                        9



                                                              .. :.•.":t;;.    42. During the timeframes that phone contact was allowed, Mother was only sporadically

        available8 or, as occurred between Decemberof 2014 (when supervised phone contact

        would have been permitted to begin) and May of 2015 (when the boys were both

        hospitalized), Mother failed to follow through with setting up phone contact.

    43. Throughout their many placements, Mother did not visit with either K.N. or X.H.

        consistently. Mother has not visit~~ her boys ,'!J)he Emergency Room or at the hospital."

    44. It has been over a year since Mother visited either X.H. or K.N.

    45. Presently, there are not any visits recommended due to each of the boys' severely unstable

        mental health status in their respective psychiatric hospitals.

    46. According to the CASA assignedto the boys,_ Mother has not maintained any contact with

        K.N. since the beginning of the CASA's involvement in K.N.'s case in approximately

        January 5, 2015. Mother has not maintained contact with X.H. since at least June 30,

        2014.10

    47. Mother was inconsistent in her attendance at family therapy at Warwick House for K.H.
                                            ·'    ·~.·          .·""""""'"'


        and eventually stopped altogether. Mother never participated in X.H. 's family therapy at

        Warwick House.

    48. In 2014 and 2015, Mother has not attended any meetings regarding X.H.' s school needs or

        his mental health needs. Mother_.,,. _,.,,,.did not attend
                                                               . . . . ,...._,:
                                                                                I.E.P. meetings held regarding X.H.'s




8  During each minor's stay at Warwick House, the facility kept track of Mother's availability. During K.N.' s treatment
at Warwick House between June of 2013 and May of 2014, Mother was unavailable for 72% of calls made to her.
During X.H.'s treatment at Warwick house between May and November of 2014, Mother was unreachable for 83%
of his attempts to call her.
9   Mother did have phone contact with a WesternPsychiatric Hospital social worker regarding X.H.
10
   This CASA was appointed in X.H.'s case on June 30, 2014, long before her appointment in K.N. 's case on January
5, 2015.

                                                          10
       schooling in 2014 and 2015 or CASSP (Child and Adolescent Service System Program)

       meeting in 2015. See G-1.

  49. The testimony of Anthony Pennant11 and Angela Ramautar, both of whom are former

       therapists of K.N., clearly established that the-bond between K.N. and Mother is strained

       at best.

   50. During his time at Warwick House, Mother's ambivalence and inconsistency to provide

       for K.N.'s basic needs hindered reunification efforts that were underway. K.N. would be

       highly dysregulated, or impaired-in his physiological condition prio\ to scheduled visits

       with Mother but appeared relieved when sessions were cancelled.                See F-9, Letter from

       Jeffrey M Friedman, Clinical Director of Warwick House, and Anthony Pennant, Primary

        Therapist, dated Jan. 24, 2014.

   51. K.N. began to make progress in his treatme~1t at Warwick House during the 2013-14 time

        frame only after Mother completely stopped attending the scheduled monthly family

        therapy and was unreachable by phone. At some point during his stay at Warwick House,

        K.N. began refusing Mother's calls altogether, and was doing much better after Mother

        stopped visiting K.N. at Warwick-House.

    52. Similarly, after K.N. went to the therapeutic foster home in May of 2014, Mother again

        stopped visiting altogether. K.N.'s extreme behaviors stabilized and his mental health

        improved until his brother arrived in the home.




I I Anthony Pennant was K.N. 's primary therapist at Warwick House starting in December of 2013. He also worked

with X.H. when X.H. was at Warwick house.

                                                      11
53. Regarding Mother's bond with X.H., Mother has not spoken with or seen X.H. in over a

   year.

54. Until June of 2013, X.H. had some visits in Mother's home, but those visits stopped when

   Mother violated the safety plan and allowed her son ~to         have contact with her other

   children. X.H. has not visited the.home since. During the time he was having visits in the

   home, he was struggling with the visits as well as having mental health issues.

55. From May of 2014 to November of 2014, Mother did not consistently visit X.H. at

   Warwick.

56. Mr. Pennant opined that another placement in a.residential facility such as Warwick House

    could do wonders for X.H., but only if he would go to a pre-adoptive home afterward.

57. Mr. Pennant opined that the ongoing possibility of a biological parent being in and out of

    the lives of either minor will impede the minor's ability to move forward in life, and that

    termination of parental rights is necessary to help the boys overcome their diagnoses.

58. Presently, K.N. is a patient at Devereux Hospital near Philadelphia, and X.H. is a patient

    at Western Psychiatric Hospital in Pittsburgh.    Both boys are awaiting placement in a

    residential treatment facility.

59. Both boys have a very great need for consistency, for care, and for supervision. Without

    it, they cannot move forward.

60. The current therapeutic recommendation is that K.N. and X.H. be placed separately due to

    their competing needs, although Mr. Pennant indicated that sibling contact is acceptable.

    See Ex. F-9.

 61. Past attempts to place the boys together in foster care together resulted in each of them

    decompensating severely.

                                             12
  62. No adoptive resource has presently been identified for either of the boys.

  63. The caseworker opined that termination of parental rights is nevertheless        in the best

     interests of both children. Once the children are freed for adoption, the agency has more

      options for helping them obtain permanency through specific permanency recruitment.

  64. The CASA is also in favor of termination of parental rights so each of the boys can achieve

      permanency in a loving home that will provide them with the consistent care that each of

      them needs.

CONCLUSIONS OF LAW

  1. Petitioner established by clear and convincing evidence that Mother by her conduct

      continuing for a period of at least six months immediately preceding the filing of the
                                                     .,.,·~-~-.


      petitions to terminate her rights evidenced a settled purpose to relinquish her parental claim

      to K.N. and X.H. and refused to or failed to perform parental duties.

  2. Petitioner established by clear and convincing evidence that Mother's repeated and

      continued incapacity, neglect and refusal has caused K.N. and X.H. to be without essential

      parental care, control or subsistence necessary for their physical and mental well-being,

      and Mother cannot or will not remedy the conditions and causes of the incapacity, neglect

      and refusal in a reasonable period of time.

  3. Petitioner established by clear and convincing evidence that K.N. and X.H. were removed

      from Mother's care by the court for a period in excess of six months, the conditions which

      led to the removal of the children continue to exist, Mother cannot or will not remedy those

      conditions within a reasonable period of time, the services or assistance reasonably

      available to Mother are not likely to remedy the conditions which led to the removal of the




                                                13
      children within a reasonable period of time, and termination of the parental rights would

      best serve the needs and welfare of the children.

   4. Petitioner established by clear and convincing evidence that K.N. and X.H. were removed

       from Mother's physical and legal custody by the court, more than twelve months have

       elapsed from the date of removal, the conditions which led to the removal of the children

       continue to exist, and termination of parental rights would best serve the needs and welfare

       of the children.
                                                       --
   5. Petitioner established by clear and convincing evidence that the termination of Mother's

       parental rights to K.N. and X.H. best meets the needs and welfare of the children and best

       provides for their development, physical and emotional needs.

   6. Petitioner established by clear and convincing evidence that the termination of Mother's

       parental rights to K.N. and X.H. is appropriate in this case.

DISCUSSION

       The grounds for involuntary termination are set forth in 23 Pa. C.S.A. §2511. Petitioner

must establish at least one ground for termination. LCOCYS petitioned to terminate Mother's
                                                            --
parental rights on the grounds of23 Pa. C.S.A. §251 l(a)(l), (2), (5), (8), and §251 l(b).

       The statute provides, in pertinent part, as follows:

       § 2511. Grounds for involuntarytermination

                (a) General rule.--The rights of a parent in regard to a child may be
                    terminated after a petition filed on any of the following grounds:

                    ( 1) The parent by conduct continuing for a period of at least six months
                         immediately preceding the filing of the petition either has evidenced
                         a settled purpose of relinquishing parental claim to a child or has
                         refused or failed to perform parental duties.




                                                  14
                 (2) The repeated and continued incapacity, abuse, neglect or refusal of
                     the parent has caused the child to be without essential parental care,
                     control or subsistence necessary for his physical or mental well-
                     being and the conditions and causes of the incapacity, abuse, neglect
                     or refusal cannot or will not be remedied by the parent.



                 (5) The child has beerifemoved.froiii the care of the parent by the court
                     or under a voluntary agreement with an agency for a period of at
                     least six months, the conditions which led to the removal or
                     placement of the child continue to exist, the parent cannot or will
                     not remedy those conditions within a reasonable period of time, the
                     services or assistance reasonably available to the parent are not
                     likely to remedy the conditions which led to the removal or
                     placement of the child within a reasonable period of time and
                     termination of the'jiarental rigliis would best serve the needs and
                     welfare of the child.




                  (8) The child has been removed from the care of the parent by the court
                      or under a voluntary agreement with an agency, 12 months or more
                      have elapsed from the date of removal or placement, the conditions
                      which led to the removal or pla;'ement of the child continue to exist
                      and termination of parental rights would best serve the needs and
                      welfare of the child.



              (b) Other considerations. The court in terminating the rights of a parent
                  shall give primary consideration to the developmental, physical and
                  emotional needs and welfare of thechild, The rights of a parent shall
                  not be terminated solely on the basis of environmental factors such as
                  inadequate housing, furnishings, income, clothing and medical care if
                  found to be beyond the control of the parents. With respect to any
                  petition filed pursuant to subsection (a)(l), (6) or (8), the court shall not
                  consider any efforts by the parent to remedy the conditions described
                  therein, which are first initiated subsequent to the giving of notice of the
                  filing of the petition.

23 Pa. C.S.A. §2511.

       This Court must decide whether LCOCYS satisfied its burden of showing that termination

of parental rights is appropriate   in this case based on Pennsylvania        law. Our inquiry in a

                                                 15
termination of parental rights case is a two-step inquiry. In re Adoption of R.JS., 901 A.2d 502,

508 (Pa. Super. 2006). First, the Court assesses the parent's conduct. Id. Petitioner has the burden

of demonstrating by clear and convincing evidence that a statutory ground for termination exists.

Santosky v. Kramer, 455 U.S. 756 (1982). After the Court has determined a statutory ground for

termination has been established, the Court's second inquiry is on the child's needs and welfare.

In re Adoption of R.JS., supra.

       The Court must examine the circumstances of the case and also consider all explanations

offered by the parent to determine if the evidence, in light of the totality of the circumstances,

clearly warrants involuntary termination. Matter of Adoption of Charles E.D.M, JI, 708 A.2d 88,

91 (Pa. 1998). Petitioner has the burden of producing evidence that is so clear, direct, weighty and

convincing as to enable the Court to come to a clear conviction of the precise facts at issue without

hesitation of the truth. In re Child M, 681 A.2d 793 (Pa. Super. 1996).

        All children are entitled to certain irreducible minimum requirements from their parents,

including adequate housing, clothing, food, love and supervision. In re J W, 578 A.2d 952 (Pa.

Super. 1990).

        A parent must utilize all available resources to preserve the parental relationship,
        and must exercise reasonable firmness in resisting obstacles placed in the path of
        maintaining the parent-child relationship. Parental rights are not preserved by
        waiting for a more convenient timeto performone's parental responsibilities while
        others provide the child with his or her physical and emotional needs.

In re B., NM, 856 A.2d 847, 855 (Pa. Super. 2004) (citations omitted). The Court must also

examine the parent's post-abandonment contact with the child, which, to be legally significant,

        must be steady and consistent over a period oftime, contribute to the psychological
        health of the child, and must demonstrate a seri_ous intent on the part of the parent
        to recultivate a parent-child relationship and must also demonstrate a willingness
        and capacity to undertake the parental role. The parent wishing to reestablish his
        [ or her] parental responsibilities bears the burden of proof on this question.

                                                  16
In re Z.P., 994 A.2d 1108, 1119 (Pa. Super. 2010) (citation omitted).
        For the reasons discussed below, and giving primary consideration to the developmental,

physical and emotional needs and welfare of the ~inors, we find that Petitioner clearly and

convincingly established statutory grounds for the termination of Mother's parental rights to K.N.

and X.H. and that the involuntary termination of Mother's parental rights will best serve the needs

and welfare of the minors.

        The relevant petitions to terminateMother's rights were filed on September 24, 2014. K.N.

and X.H. were adjudicated dependent and placed in foster care more than 30 months ago on

January 8, 2013. In fact, the children had already left Mother's care five months prior due to her

attempt to privately place the boys with her relative. While she was caring for the boys, she did

not provide for their basic needs. They were malnourished and underweight when they came into

the agency's care. Their mental health needs were not being addressed. When they were

adjudicated, Mother stipulated to her inability to provide basic sustenance for them.

        Mother has not resolved the issues that led to the adjudication of the boys despite a

multitude of services provided over the past 30 months'ihat were designed to help her reunify with

the children. For more than 30 months, the children have formally been in the foster care system.

During that time, Mother has failed to perform parental duties for them and has failed to provide

 for their basic needs. Mother did not provide for their everyday needs such as housing, clothing,

 food, or supervision. She did not take theni'to the doctor; to therapy, or even make herself available

 on a consistent basis to consent to their mental health treatment. She did not cooperate with the

 agency to provide for their educational needs, their medical needs, or their mental health needs.

 Mother did not visit either of the children consistently or participate to any notable degree in their




                                                   17
mental health care. To the extent that the boys' needs have been met at all, they have been met by

hospitals, residential treatment facilities, and therapeutic foster parents.

         During the many months the boys have been in care, Mother did not comply with the

permanency plan or with two separate safety plans in which she agreed to prohibit contact between

her eldest son,   '19,   and her other children. Mother's repeated and continued refusal to comply

with court-ordered services, and her neglect of K.N. and X.H., has caused these children to be

without essential parental care, control or subsistence necessary for their physical or mental well-

being.

         Mother has maintained her housing. Other than that, Mother has not provided any evidence

that would tend to indicate she is capable of complying with the court-ordered services so as to

reunify with K.N. and X.H. It is clear that she cannot provide the constant supervision that is

currently therapeutically   recommended for both boys:· Accordingly, pursuant to 23 Pa. C.S.A.

§251 l(a)(l) and (2), we find that Petitioner established by clear and convincing evidence the

statutory grounds for termination due to Mother's failure to perform parental duties for a period of

at least six months immediately preceding the filing of the petition. She caused the children to be

without essential parental care, control, oisubsistencenecessary for their physical and mental well-

being. Despite the provision of many services intended to effect reunification, Mother has not

 demonstrated she will remedy her incapacity within a reasonable period of time.

         Petitioner has also clearly and convincingly demonstrated that the grounds for termination

 as set forth in 23 Pa. C.S.A. §251 l(a)(S) and (8) have been satisfied. These children were placed

 into foster care in December of 2012. The conditions which led to the children's placement

 continue to exist. These conditions were Mother's failure to provide for the children's needs. As




                                                    18
discussed above, Mother is unable to resolve these issues within a reasonable period of time,

despite the host of services provided to Mother by LCOCYS over a lengthy period of time.

       "(A] parent's   basic constitutional   right to the custody and rearing of [her] child is

converted, upon the failure to fulfill his or her parental duties, to the child's right to have proper

parenting and fulfillment of his or her potential in a permanent, health, safe environment." In re

B., NM, 856 A.2d 847, 856 (Pa. Super. 2004). Based on Mother demonstrated inability to follow

through with what is required of her within a reasonable period of time, this Court is convinced

that termination will best serve the needs and welfare of the children so they have an opportunity

to be adopted into permanent, stable, healthy homes that will safeguard and protect them.

        Finding that LCOCYS has established statutory grounds for termination Mother's parental

rights under 23 Pa. C.S.A. §251 l(a), we tum now to our primary consideration: the consideration

of the needs and welfare of the children. Under the circumstances presented here, we find it is in

the best interest of both children to terminate Mother's parental rights pursuant to 23 Pa. C.S.A.

§251l(b).

                While a parent's emotional bond with his or her child is a major aspect of
        the subsection 2511 (b) best-interest analysis, it is nonetheless only one of many
        factors to be considered by the court when determining what is in the best interest
        of the child. In re K.K.R.-S., 958 A.2d 529, 533-536 (Pa. Super. 2008). The mere
        existence of an emotional bond does not preclude the termination of parental rights.
        See In re TD., 949 A.2d 910 (Pa ... Super. 2008).(trial court's decision to terminate
        parents' parental rights was affirmed where court balanced strong emotional bond
        against parents' inability to serve needs of child). Rather, the orphans' court must
        examine the status of the bond to determine whether its termination "would destroy
        an existing, necessary and beneficial relationship." In re Adoption of TB.B., 835
A.2d 387, 397 (Pa. Super. 2003).

In re NA.M, 33 A.3d 95, 103 (Pa. Super. 2011).




                                                  19
       K.N. and X.H. have spent nearly three years in the care of the agency. Mother has not

visited either child for over a year or even spoken with them. Mother has not been attending to

X.H. 's or K.N. 's medical, educational, or mental health needs.

       When Mother was still visiting K.N., he seemed relieved when Mother's                         visits were

cancelled. His mental health did not improve until Mother stopped visiting altogether. X.H.

struggled with visits to Mother's house in the past and has not had any contact with his mother for

a significant period of time. We find that termination of the parental bond, to the extent one exists

at all, would not destroy "an existing, necessary and beneficial relationship." In re Adoption of

T.B.B., 835 A.2d 387, 397 (Ps. Super. 2003).

        Both of these children are severely impaired by their mental health issues. Currently each

of the boys needs supervision for 24 hours a day, seven days a week. Mother clearly is not able to

provide this level of supervision, especially in light of the fact that she twice chose not to honor

safety plans designed to keep her son 191Jaway                     from her other children. More than the average

child, K.N. and X.H. require safety, stability, and predictability. Each of these troubled young
                                           .~;..,'.J.i.;,,-         ',.s.>l:i,;..,


children needs stability now. Mother has been unable to provide this for nearly three years. Each

of the children needs the opportunity to develop a caring bond with adults who will provide

consistent, loving care. It is clear that K.H. and X.N. need permanence in a safe, stable home so

 each of the boys can move forward with his life and begin to deal with and overcome his past

 abuse, neglect, trauma, and loss. Provided they receive appropriate supervision, care, and

 treatment, these children can be successful in the future.

        To the extent either child has a current bond to his Mother, that bond hinders the child's

 ability to be adopted into a caring, permanent family. Mother is obviously unable to provide the
                                                                       .··''"""'.'

 stability, care, and supervision the children need, as she has demonstrated for over 30 months now.

                                                              20
The opportunity for permanence      in a stable, loving, and nurturing home will best serve the

developmental, physical and emotional needs and welfare of each of these children. Increasing the

potential for the children to be adopted into a safe, stable, and permanent home outweighs the

possibility that either K.N. or X.H. may suffer detrimeirtal effects from the termination of Mother's

rights. See In re TS.M, a Minor, 71 A.3d 251 (Pa. 2013). Moreover, removing the uncertainty of

Mother's inconsistent care from their lives is necessary for their well-being. Therefore, we find it

is in the best interest of K.N. and X.H. for Mother's parental rights to be terminated to each of the

children.

        For all of the foregoing reasons, the petitions of LCOCYS to involuntarily terminate

Mother's parental rights to K.N. and X.H. are granted.


DATE: ·~                       (   2c?t   1C_          BY THE COURT:




                                                  21